IN THE SUPREME COURT OF THE STATE OF NEVADA


                  LAS VEGAS SANDS CORP., A NEVADA                      No. 69802
                  CORPORATION; SANDS CHINA LTD.,
                  A CAYMAN ISLANDS CORPORATION;
                  SHELDON G. ADELSON, IN HIS
                  INDIVIDUAL AND REPRESENTATIVE                                FILED
                  CAPACITY; AND VENETIAN MACAU
                  LTD., A MACAU CORPORATION,
                                                                               MAY 1 1 2016
                  Petitioners,                                             1   1+ • C:• f.   IN
                                                                                                    N
                                                                                                  ME•UR1
                  vs.
                                                                                             Cl.
                                                                                                 °et   AO
                  THE EIGHTH JUDICIAL DISTRICT
                  COURT OF THE STATE OF NEVADA,
                  IN AND FOR THE COUNTY OF
                  CLARK; AND THE HONORABLE
                  DAVID B. BARKER, DISTRICT JUDGE,
                  Respondents,
                     and
                  STEVEN C. JACOBS,
                  Real Party in Interest.

                                       ORDER DENYING PETITION

                             This is an original petition for a writ of prohibition or
                  mandamus challenging district court orders denying motions to disqualify
                  Judge Elizabeth Gonzalez. Eighth Judicial District Court, Clark County;
                  David B. Barker, Judge.
                                                   FACTS
                             Real party in interest Steven Jacobs filed a complaint in the
                  underlying matter against petitioners Las Vegas Sands Corp. (LVSC),
                  Sheldon Adelson (Adelson), and their codefendants arising out of Jacobs'
                  termination as CEO of Sands' Macau operations. LVSC filed a motion to
                  disqualify Judge Gonzalez based on her decision not to recuse herself from
                  ruling on the validity of objections raised by LVSC regarding media-

SUPREME COURT
     OF
     NEVADA


(0) 1947A   ex.
                   related deposition questions posed to Patrick Dumont, Sheldon Adelson's
                   son-in-law and an LVSC officer. Chief District Judge David Barker issued
                   an order denying LVSC's motion. Thereafter, LVSC filed a motion for
                   withdrawal and reconsideration of Judge Barker's order denying its
                   motion to disqualify Judge Gonzalez. Judge Barker also denied this
                   motion.
                               LVSC timely filed the instant petition requesting that this
                   court issue a writ of mandamus (1) clarifying that parties seeking
                   disqualification under the Nevada Code of Judicial Conduct (NCJC) and
                   NRS 1.230 are entitled to full briefing and the opportunity to present
                   evidence at an open hearing; and (2) directing Judge Barker to vacate his
                   January 29 and February 17, 2016, orders and issue an order
                   disqualifying Judge Gonzalez from continuing to preside over the
                   underlying matter. Additionally, at oral argument before this court, LVSC
                   argued that Judge Gonzalez should be disqualified under NCJC Rule 2.10.
                   For the reasons stated below, we do not perceive an abuse of discretion in
                   this matter and deny the petitioner's request for extraordinary relief.
                               The underlying matter was randomly assigned to Judge
                   Gonzalez in 2010. In September 2015, Jacobs filed an amended complaint
                   against LVSC, Sands China Ltd., Venetian Macau Ltd., and Adelson
                   alleging various contract, defamation, and wrongful termination claims.
                   The underlying matter has been heavily covered in the media. Notably,
                   media coverage intensified in 2015 when the Las Vegas Review-Journal
                   (Review-Journal) was purchased under public speculation that Adelson
                   was connected to the transaction and that the purchase was related to the
                   underlying matter.


SUPREME COURT
         OF
      NEVADA
                                                         2
iC)) 1947A    ea
                             In November 2015, Judge Gonzalez observed and approached
                 a Review-Journal reporter in her courtroom. Upon inquiry, the reporter
                 informed Judge Gonzalez that his boss instructed him to attend the
                 hearing. In December 2015, the Review-Journal published an article
                 indicating that reporters at the newspaper had previously been instructed
                 to spend two weeks monitoring all activity of three Clark County judges,
                 including Judge Gonzalez.
                             In January 2016, Time Magazine (Time)         contacted Judge
                 Gonzalez for an interview in which she answered questions about her
                 background, matters relating to the public nature of the underlying
                 matter, and the history of reporters from the Review-Journal attending
                 proceedings before her. During the interview, Judge Gonzalez described
                 her November interaction with the Review-Journal reporter. The related
                 article was published on January 7, 2016.
                             Thereafter, Judge Gonzalez held a hearing regarding various
                 motions wherein she addressed LVSC's relevancy objections to deposition
                 questions posed to Dumont. LVSC objected to questions pertaining to
                 Dumont's contact with the mediafl because they were not relevant to
                 Jacobs' defamation claims. LVSC requested that Judge Gonzalez recuse
                 herself due to her personal interest in the media's coverage of the
                 underlying matter. Judge Gonzalez refused to recuse herself and
                 instituted a review process for objections made to media-related questions.
                 Questions regarding media coverage of the litigation generally were to be
                 directed to the discovery commissioner and another district judge, while
                 any questions regarding Jacobs specifically would be directed to Judge
                 Gonzalez.


SUPREME COURT
      OF
    NEVADA
                                                      3
(0) 1947A OteD
                            The following day, LVSC filed a motion to disqualify Judge
                Gonzalez. Therein, LVSC argued that, because Judge Gonzalez
                participated in the interview with Time, approached the Review-Journal
                reporter in her courtroom, and proposed a method for resolving objections
                regarding media-related questions, Judge Gonzalez should have recused
                herself on the matter under NCJC Rules 1.2 and 2.11. Additionally, LVSC
                argued that disqualification was warranted under NRS 1.230 and that its
                motion to disqualify was proper under NRS 1.235. LVSC did not refer to
                or cite NCJC Rule 2.10, which specifically addresses judicial statements
                on pending and impending cases. In response, Judge Gonzalez filed a
                declaration addressing LVSC's arguments. Therein, Judge Gonzalez
                stated that she had no bias or prejudice toward LVSC or any of its officers.
                            Judge Barker issued an order denying LVSC's motion to
                disqualify Judge Gonzalez. Judge Barker concluded that LVSC "fail[ed] to
                establish sufficient factual grounds warranting disqualification," and
                "[LVSC's] omission of any reference to disqualification under NCJC 2.10
                serves as its acknowledgment that Judge Gonzalez's media comments are
                not judicial statements on this pending case."
                            LVSC later filed a motion for withdrawal and reconsideration
                of Judge Barker's order denying its motion to disqualify Judge Gonzalez,
                arguing that the order was premature because NRS 1.235 requires that
                the district court hold a hearing before ruling on the motion to disqualify.
                Once again, LVSC did not refer to NCJC Rule 2.10. Judge Gonzalez filed
                an additional declaration in which she addressed the arguments raised in
                LVSC's motion for withdrawal and reconsideration.
                            On February 17, 2016, Judge Barker issued an order denying
                LVSC's motion for withdrawal and reconsideration. Judge Barker

SUPREME COURT
        OF
     NEVADA
                                                     4
(0) [947A
                referred to River° v. River°,   125 Nev. 410, 438-39, 216 P.3d 213, 233
                (2009), and concluded that LVSC was not entitled to a hearing on its
                motion to disqualify because it failed to establish legally cognizable
                grounds to support an inference of bias.
                                                DISCUSSION
                            LVSC has the burden of demonstrating that this court's
                intervention to provide extraordinary relief is warranted.      Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004). This
                court has previously recognized "that a petition for a writ of mandamus is
                the appropriate vehicle to seek disqualification of a judge."   Towbin Dodge,
                LLC v. Eighth Judicial Dist. Court, 121 Nev. 251, 254-55, 112 P.3d 1063,
                1066 (2005). Nonetheless, whether a writ of mandamus will be considered
                "is within this court's discretion."   Libby v. Eighth Judicial Dist. Court,
                130 Nev., Adv. Op. 39, 325 P.3d 1276, 1278 (2014). This court may
                address writ petitions when they "raise important issues of law in need of
                clarification, involving significant public policy concerns, of which this
                court's review would promote sound judicial economy." Int? Game Tech.,
                Inc. v. Second Judicial Dist. Court, 122 Nev. 132, 142-43, 127 P.3d 1088,
                1096 (2006). Therefore, we will address LVSC's petition because it is the
                appropriate vehicle to seek disqualification of a judge and because its
                resolution will promote judicial economy. Because our discretionary
                intervention is warranted we must now determine whether the district
                court properly applied this court's precedent in denying LVSC's motion to
                disqualify Judge Gonzalez and LVSC's motion for withdrawal and
                reconsideration.
                            Generally, this court reviews a district court decision to deny a
                motion to disqualify for an abuse of discretion.     Ivey v. Eighth Judicial

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A
                Dist. Court, 129 Nev., Adv. Op. 16, 299 P.3d 354, 359 (2013). This court
                gives substantial weight to a judge's determination that she may not
                voluntarily recuse herself and will not overturn such a decision absent a
                clear abuse of discretion.    Goldman v. Bryan, 104 Nev. 644, 649, 764 P.2d
1296, 1299 (1988), disavowed on other grounds by Halverson v. Hardcastle,
                123 Nev. 245, 266, 163 P.3d 428, 443 (2007). However, "[wile review
                questions of law, including questions of constitutional interpretation and
                statutory construction, de novo."     Lawrence v. Clark Cty., 127 Nev. 390,
                393, 254 P.3d 606, 608 (2011).
                LVSC failed to properly raise the argument that Judge Gonzalez should be
                disqualified pursuant to NCJC Rule 2.10
                            During oral argument before this court, counsel for LVSC
                stated that it had previously argued to the district court that Judge
                Gonzalez's participation in the Time interview and contact with the
                Review-Journal reporter constituted a violation of NCJC Rule 2.10. We
                disagree.
                            Generally, a point not raised in the district court "is deemed to
                have been waived and will not be considered on appeal."        See Old Aztec
                Mine, Inc. v. Brown,         97 Nev. 49, 52, 623 P.2d 981, 983 (1981).
                Additionally, this court need not consider claims that are not cogently
                argued or supported by relevant authority.       See Edwards v. Emperor's
                Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006).
                            We conclude that the record is devoid of specific reference to
                NCJC Rule 2.10. Accordingly, LVSC failed to properly raise this
                argument before the district court. We therefore decline to address it.
                While LVSC referred to the NCJC Rules 1.2 and 2.11 and the NCJC
                generally to support its contention that Judge Gonzalez should be

SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947k
                disqualified, it failed to argue to the district court that Judge Gonzalez's
                conduct warranted disqualification under NCJC Rule 2.10. Judge Barker
                noted as much in his order denying LVSC's motion to disqualify Judge
                Gonzalez. Thus, we decline to address this argument on appeal.
                Judge Barker did not abuse his discretion in denying LVSC's motion to
                disqualify Judge Gonzalez and LVSC's motion for withdrawal and
                reconsideration
                            LVSC argues that Judge Barker abused his discretion by
                denying its motion to disqualify Judge Gonzalez and by summarily
                denying its motion without providing LVSC with an open hearing and
                additional briefing on the matter. We disagree.
                            Judges have a "duty to preside         in the absence of some
                statute, rule of court, ethical standard, or other compelling reason to the
                contrary." Goldman, 104 Nev. at 649, 764 P.2d at 1299 (internal quotation
                marks omitted). Further, "[a] judge is presumed to be impartial, and the
                party asserting the challenge carries the burden of establishing sufficient
                factual grounds warranting disqualification."     Rippo v. State, 113 Nev.
1239, 1248, 946 P.2d 1017, 1023 (1997). "Disqualification must be based
                on facts, rather than mere speculation." Id.
                            We find nothing in the record to support the assertion that
                Judge Barker abused hisS discretion in denying LVSC's motion to
                disqualify Judge Gonzalez. Judge Barker thoroughly reviewed Judge
                Gonzalez's declarations and LVSC's argument that Judge Gonzalez's
                conduct created a reasonable perception that she was not impartial.
                Accordingly, Judge Barker correctly concluded that LVSC "fail[ed] to
                establish sufficient factual grounds warranting disqualification." We
                conclude that Judge Barker did not abuse his discretion in denying
                LVSC's motion to disqualify Judge Gonzalez.
SUPREME COURT
     OF
   NEVADA
                                                     7
(0) 1947A AS
                              Additionally, we conclude that Judge Barker correctly
                  dismissed LVSC's motion to disqualify Judge Gonzalez without an
                  evidentiary hearing pursuant to NRS 1.235. NRS 1.235 outlines the
                  procedure for disqualifying judges. According to the statute, after a party
                  files an affidavit alleging bias and the judge files an answer, "Mlle
                  question of the judge's disqualification must thereupon be heard and
                  determined by another judge agreed upon by the parties" or a judge
                  appointed by other means. NRS 1.235(5)(b). It is well-founded in Nevada
                  that, where a disqualification challenge fails to allege legally cognizable
                  grounds supporting an inference of bias or prejudice, summary dismissal
                  of the challenge is appropriate and a hearing on the matter is
                  unnecessary. See Hogan v. Warden, 112 Nev. 553, 560, 916 P.2d 805, 809
                  (1996); see also Ainsworth v. Combined Ins. Co. of Am., 105 Nev. 237, 270
                  774 P.2d 1003, 1026 (1989), abrogated on other grounds by Powers v.
                  United Servs. Auto. Ass'n, 114 Nev. 690, 962 P.2d 596 (1998); In re Petition
                  to Recall Dunleavy, 104 Nev. 784, 789, 769 P.2d 1271, 1274 (1988)). Thus,
                  Judge Barker correctly applied this court's precedent in concluding that,
                  because LVSC failed to establish legally cognizable grounds for Judge
                  Gonzalez's disqualification, summary dismissal of LVSC's motion to
                  disqualify Judge Gonzalez was appropriate. Therefore, we conclude that
                  Judge Barker did not err in denying LVSC's motion for withdrawal and




SUPREME COURT
        OF
     NEVADA
                                                       8
(0) 1947A    me
                reconsideration.'
                              Accordingly, we
                              ORDER the petition DENIED. 2



                                                        Ac,t
                                                  Hardesty
                                                                             J.




                                                     seit    irk"
                                                  Dougll


                                                                11,---       J.
                                                  Saitt



                                                  Gibbons


                cc:   Hon. David B. Barker, District Judge
                      Alan M. Dershowitz
                      Kemp, Jones & Coulthard, LLP
                      Holland & Hart LLP/Las Vegas
                      Morris Law Group
                      Pisanelli Bice, PLLC
                      Eighth District Court Clerk


                      1 We have considered the petitioners' remaining arguments and
                conclude that they are without merit.

                      2 The Honorables Ron D. Parraguirre, Chief Justice, and Kristina
                Pickering and Michael A. Cherry, Justices, did not participate in the
                decision of this matter.



SUPREME COURT
       OF
     NEVADA
                                                    9
(0) 947A